DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant claims “wherein the frangible connection is a shark or wave-like shape” however in the specification the applicant only mentions “shark” once in paragraph 48. Does the applicant mean the fin of the shark or the whole body of the shark? It is not clear what a corresponding structural limitation is for “shark”.
Regarding claims 1-28, the phrase "or wave-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or wave-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11, 13-19, 21, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,474,491 B1 to Benoit-Gonin et al. (“Benoit-Gonin”) in view of U.S. PGPUB 2015/0251827 A1 to Campbell (“Campbell”).
This figure, now referred to as Benoit-Gonin annotated Fig. 5, used for the rejection of claims 1-27 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claims 1-27 below. 

    PNG
    media_image1.png
    354
    307
    media_image1.png
    Greyscale

As to claim 1, Benoit-Gonin teaches a flip-top closure comprising: a first closure portion (cap 6) including: a polymeric (col. 3, lines 25-28) top wall portion (top wall, Benoit-Gonin annotated Fig. 5), a sealing mechanism (seal, Benoit-Gonin annotated Fig. 5), and a polymeric (col. 3, lines 25-28) annular skirt portion (skirt 6a) depending from the polymeric top wall portion (Benoit-Gonin annotated Fig. 5), the polymeric annular skirt portion including an internal thread (helical ribs 20) formation for mating engagement with an external thread (helical ribs 11) formation of a container (Fig. 5); and a second closure portion (bottom of the capping device 1 as shown in Fig. 4) including: a polymeric (col. 3, lines 25-28) tamper-evident band (ring 3) depending from and being partially detachably connected to the polymeric annular skirt portion (Fig. 4) by a frangible connection (bridges 15), the frangible connection extending partially around the periphery of the closure (Fig. 2), wherein the first closure portion and the second closure portion are attached via at least one hinge (film hinges 5), the at least one hinge assisting in moving the closure between an open position (Fig. 8) and a closed position (Fig. 2) after the frangible connection has been broken (Fig. 8), wherein the at least one hinge includes a first hinge and a second hinge (two film hinges 5); but does not teach wherein the frangible connection is a shark or wave-like shape nearing the first and second hinges.
Campbell teaches wherein the frangible connection is a shark or wave-like (shape of frangible connection above integral flexible tether 20) shape nearing the hinge (the end section 50, Campbell, pg. 3, ¶ 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wave-like shape of Campbell with the closure as taught by Benoit-Gonin to allow the bottle cap to remain with the container after opening yet not hinder the function of the vessel during use (Campbell, pg. 1, ¶ 0005).
As to claim 2, Benoit-Gonin modified by Campbell teaches the closure of claim 1, wherein the sealing mechanism is a polymeric (col. 3, lines 25-28) continuous plug seal, the polymeric continuous plug seal (seal, Benoit-Gonin annotated Fig. 5) depending from the polymeric top wall portion (top wall, Benoit-Gonin annotated Fig. 5) and being spaced inwardly from the polymeric annular skirt portion (skirt 6a).
As to claim 3, Benoit-Gonin modified by Campbell teaches the closure of claim 1, wherein the shape of the closure is generally cylindrical (Benoit-Gonin Fig. 1).
As to claim 4, Benoit-Gonin modified by Campbell teaches the closure of claim 1, wherein the internal thread formation of the annular skirt portions includes at least one helical thread element (helical ribs 20, Benoit-Gonin).
As to claim 5, Benoit-Gonin modified by Campbell teaches the closure of claim 1, wherein the closure comprises polyolefins (Benoit-Gonin, col. 2, lines 30-32).
As to claim 6, Benoit-Gonin modified by Campbell teaches the closure of claim 1, wherein the hinge is adapted to flip at least about 150 degrees from a closed position to an open position (Benoit-Gonin Fig. 8).
As to claim 7, Benoit-Gonin modified by Campbell teaches the closure of claim 6, wherein the hinge is adapted to flip at least about 170 degrees from a closed position to an open position (Benoit-Gonin Fig. 8).
As to claim 8, Benoit-Gonin modified by Campbell teaches the closure of claim 1, wherein the frangible connection extends from about 225 degrees to about 325 degrees around the periphery of the closure (Fig. 9), as taught by Campbell.
As to claim 9, Benoit-Gonin modified by Campbell teaches the closure of claim 8, wherein the frangible connection extends from about 275 degrees to about 325 degrees around the periphery of the closure (Fig. 9), as taught by Campbell.
As to claim 11, Benoit-Gonin modified by Campbell teaches the closure of claim 1, wherein the remainder of the frangible connection (connection between tamper band 18 and closure 12) is a generally straight line (line below the flexible tether 20, as seen in Campbell Fig. 1) conforming with the periphery of the closure (Fig. 1), as taught by Campbell.
As to claim 13, Benoit-Gonin modified by Campbell teaches the closure of claim 1, wherein the first and second closure portions assist to form spaces adjacent to the respective first and second hinges (Benoit-Gonin Fig. 4).
As to claim 14, Benoit-Gonin modified by Campbell teaches the closure of claim 1, wherein the flip-top closure is a one-piece closure (Benoit-Gonin Fig. 2).
As to claim 15, Benoit-Gonin teaches a package comprising: a container (container 2) having a neck portion (neck 2a) defining an opening (Fig. 8), the container having an external thread (helical ribs 11) formation on the neck portion (Fig. 8); and a flip-top closure (capping device 1) being configured for fitment to the neck portion of the container for closing the opening (Fig. 2), the flip-top closure including a first closure portion (cap 6) and a second closure portion (bottom of the capping device 1 as shown in Fig. 4), the first closure portion including a polymeric (col. 3, lines 25-28) top wall portion (top wall, Benoit-Gonin annotated Fig. 5), a sealing mechanism (seal, Benoit-Gonin annotated Fig. 5), and a polymeric (col. 3, lines 25-28) annular skirt (skirt 6a) portion depending from the polymeric top wall portion (Fig. 5), the polymeric annular skirt portion including an internal thread (helical ribs 20) formation for mating engagement with the external thread formation of the container (Fig. 3), the second closure portion including a polymeric (col. 3, lines 25-28) tamper-evident band (ring 3) depending from and being partially detachably connected to the polymeric annular skirt portion by a frangible connection (bridges 15), the frangible connection extending partially around the periphery of the closure, the first closure portion and the second closure portion being attached via at least one hinge (film hinges 5), the at least one hinge assisting in moving the closure between an open position (Fig. 8) and a closed position (Fig. 2) after the frangible connection has been broken, the at least one hinge including a first hinge and a second hinge (two film hinges 5), but does not teach the frangible connection being a shark or wave-like shape nearing the first and the second hinges.
Campbell teaches wherein the frangible connection is a shark or wave-like (shape of frangible connection above integral flexible tether 20) shape nearing the hinge (the end section 50, Campbell, pg. 3, ¶ 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wave-like shape of Campbell with the closure as taught by Benoit-Gonin to allow the bottle cap to remain with the container after opening yet not hinder the function of the vessel during use (Campbell, pg. 1, ¶ 0005). 
As to claim 16, Benoit-Gonin modified by Campbell teaches the package of claim 15, wherein the sealing mechanism is a polymeric (Benoit-Gonin, col. 3, lines 25-28) continuous plug seal, the polymeric continuous plug seal (seal, Benoit-Gonin annotated Fig. 5) depending from the polymeric top wall portion (top wall, Benoit-Gonin annotated Fig. 5) and being spaced inwardly from the polymeric annular skirt portion (skirt 6a).
As to claim 17, Benoit-Gonin modified by Campbell teaches the package of claim 15, but does not teach wherein the frangible connection extends from about 225 degrees to about 325 degrees around the periphery of the closure (Fig. 9), as taught by Campbell.
As to claim 18, Benoit-Gonin modified by Campbell teaches the package of claim 17, wherein the frangible connection extends from about 275 degrees to about 325 degrees around the periphery of the closure (Fig. 9), as taught by Campbell.
As to claim 19, Benoit-Gonin modified by Campbell teaches the package of claim 15, wherein the remainder of the frangible connection (connection between tamper band 18 and closure 12) is a generally straight line (line below the flexible tether 20, as seen in Campbell Fig. 1) conforming with the periphery of the closure (Fig. 1), as taught by Campbell.
As to claim 21, Benoit-Gonin teaches a method of using a package including a flip-top closure (capping device 1) and a container (container 2), the method comprising: providing the container having a neck portion (neck 2a) defining an opening (Fig. 8), the container having an external thread (helical ribs 11) formation on the neck portion; providing the flip-top closure including a first closure portion (cap 6) and a second closure portion (bottom of the capping device 1 as shown in Fig. 4), the first closure portion including a polymeric (col. 3, lines 25-28) top wall portion (top wall, Benoit-Gonin annotated Fig. 5), a sealing mechanism (seal, Benoit-Gonin annotated Fig. 5), and a polymeric (col. 3, lines 25-28) annular skirt portion (skirt 6a) depending from the polymeric top wall portion (Benoit-Gonin annotated Fig. 5), the polymeric annular skirt portion including an internal thread (helical ribs 20) formation for mating engagement with an external thread formation of a container (Fig. 5), the second closure portion including a polymeric (col. 3, lines 25-28) tamper-evident band (ring 3) depending from and being partially detachably connected to the polymeric annular skirt portion by a frangible connection (bridges 15), the frangible connection extending partially around the periphery of the closure (Fig. 2), the first closure portion and the second closure portion being attached via at least one hinge (film hinges 5), the flip-top closure being fitted to the neck portion of the container and in a closed position (Fig. 2), the at least one hinge including a first hinge and a second hinge (two film hinges 5); twisting the first and second closure portions so as to break the frangible connection partially connecting the tamper-evident band and the annular skirt portion; and after the frangible connection has been broken, flipping the closure from a closed position to an open position (Fig. 8) using the at least one hinge; but does not teach the frangible connection being a shark or wave-like shape nearing the first and the second hinges.
Campbell teaches wherein the frangible connection is a shark or wave-like (shape of frangible connection above integral flexible tether 20) shape nearing the hinge (the end section 50, Campbell, pg. 3, ¶ 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wave-like shape of Campbell with the closure as taught by Benoit-Gonin to allow the bottle cap to remain with the container after opening yet not hinder the function of the vessel during use (Campbell, pg. 1, ¶ 0005).
As to claim 23, Benoit-Gonin modified by Campbell teaches the method of claim 21, wherein the sealing mechanism is a polymeric (Benoit-Gonin, col. 3, lines 25-28) continuous plug seal (seal, Benoit-Gonin annotated Fig. 5), the polymeric continuous plug seal depending from the polymeric top wall portion (top wall, Benoit-Gonin annotated Fig. 5) and being spaced inwardly from the polymeric annular skirt portion (Benoit-Gonin Fig. 5).
As to claim 24, Benoit-Gonin modified by Campbell teaches the method of claim 21, but does not teach wherein the frangible connection extends from about 225 degrees to about 325 degrees around the periphery of the closure (Fig. 9), as taught by Campbell.
As to claim 25, Benoit-Gonin modified by Campbell teaches the method of claim 24, wherein the frangible connection extends from about 275 degrees to about 325 degrees around the periphery of the closure (Fig. 9), as taught by Campbell.
As to claim 26, Benoit-Gonin modified by Campbell teaches the method of claim 21, wherein the remainder of the frangible connection (connection between tamper band 18 and closure 12) is a generally straight line (line below the flexible tether 20, as seen in Campbell Fig. 1) conforming with the periphery of the closure (Fig. 1), as taught by Campbell.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Gonin in view of Campbell further in view of U.S. PGPUB 2010/0005641 A1 to Druitt et al. (“Druitt”).
This figure, now referred to as Druitt annotated Fig. 7, used for the rejection of claim 10 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claim 10 below. 

    PNG
    media_image2.png
    463
    653
    media_image2.png
    Greyscale

As to claim 10, Benoit-Gonin modified by Campbell teaches the closure of claim 1, but does not teach wherein the first closure portion further includes a flip tab, the flip tab being located generally opposite of the at least one hinge.
Druitt teaches wherein the first closure portion (lid 3) further includes a flip tab (flip tab, Druitt annotated Fig. 7), the flip tab being located generally opposite of the at least one hinge (hinge 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the flip tab of Druitt opposite the hinge as taught by Benoit-Gonin modified by Campbell to help a user open the first closure portion.

Claim 20, 22, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Gonin in view of Campbell further in view of Japanese Patent No. JP 2003191991 A to Oshima (“Oshima”).
As to claim 20, Benoit-Gonin modified by Campbell teaches the package of claim 15, but does not teach wherein the first closure portion further includes a first projection being located between the first and second hinges, and wherein the second closure portion includes a second projection being located between the first and second hinges, the first and second projections being spaced apart from each other and assist in providing an audible sound when the closure is moved from a closed position to an open position.
Oshima teaches wherein the first closure portion (lid body 14) further includes a first projection (beam 40) being located between the first and second hinges (hinge part 16), and wherein the second closure portion (12) includes a second projection (elastic piece 30) being located between the first and second hinges (Fig. 2), the first and second projections being spaced apart from each other (Fig. 2) and assist in providing an audible sound when the closure is moved from a closed position to an open position (Oshima, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the beam and elastic piece of Oshima with the closure as taught by Benoit-Gonin modified by Campbell to generate a click sound to keep the lid from opening more than required to make the hinge piece less easily broken (Oshima, abstract). 
As to claim 22, Benoit-Gonin modified by Campbell and Oshima teaches the method of claim 20 further including flipping the closure from the open position (Benoit-Gonin Fig. 8) to the closed position (Benoit-Gonin Fig. 2) and twisting the first and second closure portions to re-seal the package.
This figure, now referred to as Benoit-Gonin annotated Fig. 4, used for the rejection of claims 27-28 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claims 27-28 below. 

    PNG
    media_image3.png
    343
    497
    media_image3.png
    Greyscale

As to claim 27, Benoit-Gonin teaches a flip-top closure comprising: a first closure portion (cap 6) including: a polymeric (col. 3, lines 25-28) top wall portion (top wall, Benoit-Gonin annotated Fig. 5), a sealing mechanism (seal, Benoit-Gonin annotated Fig. 5), and a polymeric (col. 3, lines 25-28) annular skirt portion (skirt 6a) depending from the polymeric top wall portion (Benoit-Gonin annotated Fig. 5), the polymeric annular skirt portion including an internal thread (helical ribs 20) formation for mating engagement with an external thread (helical ribs 11) formation of a container (Fig. 5); and a second closure portion (bottom of the capping device 1 as shown in Fig. 4) including: a polymeric (col. 3, lines 25-28) tamper-evident band (ring 3) depending from and being partially detachably connected to the polymeric annular skirt portion (Fig. 4) by a frangible connection (bridges 15), the frangible connection extending partially around the periphery of the closure (Fig. 2), wherein the first closure portion and the second closure portion are attached via at least one hinge (film hinges 5), the at least one hinge assisting in moving the closure between an open position (Fig. 8) and a closed position (Fig. 2) after the frangible connection has been broken (Fig. 8), wherein the at least one hinge includes a first hinge and a second hinge (two film hinges 5); wherein a first space (first space, Benoit-Gonin annotated Fig. 4) is formed between the first and second projections and the first hinge (Benoit-Gonin annotated Fig. 4), and a second space (second space, Benoit-Gonin annotated Fig. 4) is formed on the opposite side of the first hinge (Benoit-Gonin annotated Fig. 4), wherein a third space (third space, Benoit-Gonin annotated Fig. 4) is formed between the first and second projections and the second hinge (Benoit-Gonin annotated Fig. 4), and a fourth space (fourth space, Benoit-Gonin annotated Fig. 4) is formed on the opposite side of the second hinge (Benoit-Gonin annotated Fig. 4); but does not teach wherein the frangible connection is a shark or wave-like shape nearing the first and second hinges; wherein the first closure portion further includes a first projection being located between the first and second hinges, and wherein the second closure portion includes a second projection being located between the first and second hinges, the first and second projections being spaced apart from each other and assist in providing an audible sound when the closure is moved from a closed position to an open position,.
Campbell teaches wherein the frangible connection is a shark or wave-like (shape of frangible connection above integral flexible tether 20) shape nearing the hinge (the end section 50, Campbell, pg. 3, ¶ 0032).
Oshima teaches wherein the first closure portion (lid body 14) further includes a first projection (beam 40) being located between the first and second hinges (hinge part 16), and wherein the second closure portion (12) includes a second projection (elastic piece 30) being located between the first and second hinges (Fig. 2), the first and second projections being spaced apart from each other (Fig. 2) and assist in providing an audible sound when the closure is moved from a closed position to an open position (Oshima, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wave-like shape of Campbell and to add the beam and elastic piece of Oshima with the closure as taught by Benoit-Gonin o allow the bottle cap to remain with the container after opening yet not hinder the function of the vessel during use (Campbell, pg. 1, ¶ 0005) and to generate a click sound to keep the lid from opening more than required to make the hinge piece less easily broken (Oshima, abstract).
As to claim 28, Benoit-Gonin modified by Campbell and Oshima teaches the closure of claim 27, wherein the frangible connection extends from about 275 degrees to about 325 degrees around the periphery of the closure (Fig. 9), as taught by Campbell.
Response to Arguments
Applicant’s arguments, see pages 8-13, filed 03/14/2022, with respect to the rejection(s) of claim(s) 1-28 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. PGPUB 2015/0129531 A1 to Gatton et al. discloses a dispensing cap with a top pivotably mounted to a base by a hinge.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733